Order entered October 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00907-CR

                          ADRIAN GERARDO FLORES, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-62554-M

                                             ORDER
       The reporter’s record is overdue in this appeal. We also note that the Court has not

received the trial court’s certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(a),

(d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the reporter’s record because of ineffective counsel,

indigence, or for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

       We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.    We further ORDER that the supplemental record contain a trial court’s

certification of appellant’s right to appeal that accurately reflects the trial court proceedings.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.



                                                       /s/     ADA BROWN
                                                               JUSTICE